DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.

Status of the Claims
Claim 64 is new.
Claims 14, 17-42 and 53 are cancelled.
Claims 1-13, 15-16, 43-52 and 54-64 remain pending.
Claims 1-13, 15-16, 43-52 and 54-64 are rejected.
Claims 5, 44, 46, 55 and 57 are objected to.

Applicant’s Response
Applicant's response, filed 10 November 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Priority
As indicated in the previous office action, the present application is a continuation-in-Part application of US 14/460,339 filed on August 14, 2014 now US 9,731,184 and claims priority to US 61/867,229 filed on August 19, 2013. US 61/867,229 provides support for an activity tracking system comprising a stamina tracking and feedback module, a fatigue module and a blood lactate monitoring module. The system is configured to determine blood lactate concentration based on physiological parameters and associate the blood lactate concentration to stamina or fatigue level. There is no support for a system and a method requiring estimation of aerobic and anaerobic energy via a mathematical model and estimating stamina level based on the aerobic and anaerobic energy. Support for the claimed subject matter is found in US 14/460,339. As such, for purpose of prior art, the filing date of August 14, 2014 is applied to the instant claims.

Drawings
The drawings are objected to because Figure 6 shows aspects which are not described in the Specification. The bottom part of Figure 6 shows descriptors in parenthesis (see annotated figure below) which are not described in the Specification and, from the figure it is unclear what is the relationship between these descriptors and the rest of the figure. In addition, the Applicant is asked to clarify whether the dotted portions (...) between the acronyms pertaining to stamina categories (SC1, SC4, SC7, SC10) are intended to connect the categories or, to indicate a gap in the numbering of categories. 

    PNG
    media_image1.png
    736
    528
    media_image1.png
    Greyscale



Figure 13 shows two arrows which do not have a label and which are not described in the specification. The Applicant is asked to clarify what these arrows are indicating.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
In this Office Action all references to the Specification pertain to the original Specification filed on 21 May 2015.
The disclosure filed on 21 May 2015 is objected to because of the following informalities: 
Paragraph 40 describes the following:
[0040] The sensor module 101 includes at least one sensor for sensing and
measuring physiological signals of the user. For example, the physiological signal
comprises at least one of the following: EKG signal, heart rate variability, pulse, heart
rate, breathing pattern, body temperature, body composition, blood glucose, blood
pressure, glycogen concentration, and oxygen concentration. The body composition may
comprise percentages of fat, bone, water and muscle in human bodies.

None of heart rate variability, heart rate, breathing pattern, body composition, blood glucose, glycogen concentration and oxygen concentration are “signals”. These are parameters which may be determined or calculated from measured signals such an EKG, impedance and conductivity, but they are not signals per se. The Applicant is asked to clarify what are the physiological signals measured or acquired by the “sensor module”.
At paragraph 64 the term “SC 10” with a space between “SC” and “10” should be replaced with “SC10” without a space since this is the nomenclature used in the rest of the Specification. This same deficiency has been noted in other references to the acronym “SC”. For example, at paragraph 92, the acronym “SC 3” is used interchangeably with “SC3”. The Applicant is asked to revise the Specification for other instances of this deficiency and correct the Specification accordingly.
At paragraph 64  the term “category” should be replaced with “categories” to read “Different stamina categor[[y]]ies”.
At paragraph 123, the phrase “In one embodiment of the present invention, the order of the step S301, S303 and S305 are interchangeable” is grammatically incorrect. The paragraph should read: s S301, S303 and S305 is interchangeable”.
At paragraph 125 “an” should be inserted before “EKG signal” to read “an EKG signal”.
At paragraph 148, the phrase “In one embodiment of the present invention, the order of the step S501, S503 and S505 are interchangeable” is grammatically incorrect. The paragraph should read: “In one embodiment of the present invention, the order ofs S501, S503 and S505 is interchangeable”.
At paragraph 168 the term “pre configure” should be replaced with “pre-configured”.
At paragraphs 171 and 182 the term “fulfill” should be replaced with “fulfils” to read “when the user fulfills the conditions”.
Appropriate correction is required.

Claim Objections
Claims 5, 44, 46, 55 and 57 are objected to because of the following informalities:  
In claim 5 line 2 “an” should be inserted before “EKG signal”.  
In claims 44, 46, 55 and 57 the recitation of “wherein the anaerobic estimation setting is adjusted for representing an upgrade” is grammatically incorrect. The correct language is “to represent” an upgrade.
Appropriate correction is required.

Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sensor module to sense exercise intensity, a storage module to store the biological information and a processing module to perform a process in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“the storage module to store the biological information”  in claim 1 is interpreted as any type of disk or memory for storing information and equivalents thereof, as described in paragraph 43 of the Specification filed on 21 May 2015.
“the processing module to perform a process” in claim 1 is interpreted as hardware such as a microcontroller or a microprocessor with auxiliary circuits that carries out the instructions of a computer program by performing the basic arithmetical, logical, and input/output operations of the exercise 
With regard to “a sensor module to sense an exercise intensity”, see below as pertains to 35 USC 112(a) and 35 USC 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim interpretation of non-limiting recitations
 	The following recitations in the claims are not considered as limiting the scope of the recited device and methods for the reasons stated below:
	“.....to sense an exercise intensity” in claim 1 line 2. This recitation is directed to an intended use of the sensor.
	“.....to receive a biological information” in claim 1 line 3. This recitation is directed to an intended use of the user interface.
“.....to store a biological information” in claim 1 line 4. This recitation is directed to an intended use of the storage module.
	“.....to perform a process” in claim 1 line 6. This recitation is directed to an intended use of the processing module.	
“......wherein the anaerobic energy model comprises an anaerobic estimation setting assisting in converting the exercise intensity into the anaerobic energy” in claim 1 lines 12-13, claim 43 lines 6-8 and claim 54 lines 9-11. This recitation is directed to a description of what the anaerobic energy model “comprises” and, to an intended use of the “anaerobic estimation setting”. The claims do not recite a step of converting the exercise intensity into anaerobic energy.
“.....wherein the anaerobic estimation setting is adjusted according to a first cardiorespiratory fitness associated with the anaerobic energy  of a user”  in claim 1 lines 14-15, claim 43 lines 8-10 and claim 54 lines 11-13. This recitation merely informs how the “anaerobic estimation setting” is adjusted. The claims, as currently recited, do require a step of adjusting an anaerobic estimation setting and/or determining a first cardiorespiratory fitness and/or associating a cardiorespiratory fitness with eh anaerobic energy. 
“......wherein the aerobic energy model comprises an aerobic estimation setting assisting in converting the exercise intensity into the aerobic energy” in claim 1 lines 17-19, claim 43 lines 12-13 and claim 54 lines 15-16. This recitation is directed to a description of what the aerobic energy model “comprises” and, to an intended use of the “aerobic estimation setting”. The claims do not recite a step of converting the exercise intensity into aerobic energy.
“.....wherein the aerobic estimation setting is adjusted according to a second cardiorespiratory fitness associated with the aerobic energy  of a user”  in claim 1 lines 19-21, claim 43 lines 14-16 and claim 54 lines 17-19. This recitation merely informs how the “aerobic estimation setting” is adjusted. The claims, as currently recited, do require a step of adjusting an aerobic estimation setting and/or determining a second cardiorespiratory fitness and/or associating a cardiorespiratory fitness with eh aerobic energy. 
“.....wherein the anaerobic energy is correlated to accumulation of lactate acid concentration” in claim 2. This recitation merely informs what the anaerobic energy is correlated to. The device of claim 1 is not recited as configured to correlate anaerobic energy with lactate acid concentration.
“.....wherein the aerobic energy is correlated to calorie consumption” in claim 3. This recitation merely informs what the aerobic energy is correlated to. The device of claim 1 is not recited as configured to correlate aerobic energy with calorie consumption.
In claim 5  the recitation that the sensor module “senses at least one of EKG signal, heart rate , variability, pulse, heart rate, breathing pattern, body temperature, blood glucose, blood pressure. glycogen concentration, oxygen concentration, body composition, power, cadence, speed, elevation and inclination”  is interpreted as said sensor being capable of performing the recited function. The recited sensor being capable of sensing at least one of the recited parameters is not limited to any particular structure and, any combination of hardware and software that can inherently perform the recited functions is considered as meeting the claimed limitations.
“.....wherein the stamina monitoring device is fixed directly or indirectly on a user’s skin by the strap” in claim 8  and  “.....wherein the stamina monitoring device is fixed at the user’s forehead, wrist, leg or arm by the strap” in claim 9. These limitations merely inform of the  anatomical site where the monitoring device is fixed and do not limit the scope of the claimed device because there is no recitation that the strap is specifically configured to be fixed to a specific anatomical site.
“.....to be in conjunction with at least one parameter of the parameters comprising heart rate, velocity, time, map, temperature. humidity, altitude, calorie consumption, exercising efficiency, body composition, power, cadence,  speed, elevation, inclination, BMI and estimated maximum exercise displacement” in claim 10. This recitation is directed to an intended outcome of the stamina level being “outputted”.
In claim 11 the recitation that the user interface “outputs a notification when at least one of the anaerobic energy and the aerobic energy reaches a threshold”  is interpreted as said user interface being capable of performing the recited function. The recited user interface being capable of outputting a 
“.....wherein the stamina level is mapped to an RPE scale and outputted by the user interface” in claims 13, 49 and 60. This recitation merely informs what the stamina level is mapped to. The device of claim 1 is not recited as configured to map the stamina level to an RPE scale.
“.....to directly or indirectly provide real-time displacement information” in claim 15. This recitation is directed to an intended use of the exercise sensor.
“.....for representing an upgrade of the first cardiorespiratory fitness associated with the anaerobic energy  of the user when the anaerobic energy is less than a first threshold and the user doesn't reduce the exercise intensity”  in claims 44 and 55. 
“.....for representing an upgrade of the first cardiorespiratory fitness associated with the anaerobic energy  of the user when the anaerobic energy is less than a first threshold in a first duration and the user doesn't reduce the exercise intensity”  in claims 46 and 57.
“.....for representing an upgrade of the second cardiorespiratory fitness associated with the aerobic energy of the user when the aerobic energy is less than a first threshold and the user doesn't reduce the exercise intensity”  in claims 48 and 59.
These recitation is directed to an intended outcome of the adjusted estimation setting. This limitation does not limit the scope of the recited method because there is no positive active step of “adjusting” an estimation setting. Further, the recitation that the anaerobic estimation setting is adjusted is a contingent limitation. Said adjustment only occurs when the anaerobic/aerobic energy is less than a first threshold and the user doesn't reduce the exercise intensity.  See MPEP 2104.04 (II):
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an 
As such, the recitation that the estimation setting is adjusted is interpreted as not required for the purpose of prior art.
“.....wherein the more a lactate acid concentration is, the less the anaerobic energy is” in claims 45, 47, 56 and 58. This recitation merely informs of what happens when there is “more lactate acid concentration”. This recitation does not limit the scope of the recited methods because there is no recitation of a positive active step of measuring or determining lactate concentration.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13, 15-16, 43-52 and 54-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and as necessitated by the claim amendments herein.
A. Claim 1 is directed to a stamina monitoring device comprising a sensor module to sense an exercise intensity. The Specification is devoid of adequate structure to perform the claimed functions. The Specification at paragraph 40 describes a sensor module 101  as including at least one sensor for sensing and measuring physiological signals of the user. For example, the physiological signal comprises at least one of the following: EKG signal, heart rate variability, pulse, heart rate, breathing pattern, body temperature, body composition, blood glucose, blood pressure, glycogen concentration, and oxygen concentration. The body composition may comprise percentages of fat, bone, water and muscle in human bodies. A person of ordinary skill in the art would not recognize the structure of the recited sensor module to sense an exercise intensity as comprising any of the physiological sensors described in paragraph 40 because none of an EKG signal, heart rate variability, pulse, heart rate, breathing pattern, body temperature, body composition, blood glucose, blood pressure, glycogen concentration, and exercise intensity. These sensors measure a physiological signal or parameter. There  is no disclosure of any particular sensor structure to perform the claimed function of “to sense exercise intensity”. The Specification does not demonstrate that Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
B. Claim 1 is directed to a stamina monitoring device comprising a sensor module to sense an exercise intensity.  
Claim  43 is directed to a method for estimating stamina comprising a step of acquiring an exercise intensity measured by a sensor.
Claim 54 is directed to a method for estimating stamina comprising a step of acquiring an exercise intensity measured by a sensor.
There is no support in the Specification for a sensor module to sense an exercise intensity (as in claim 1) and for a method comprising a step of acquiring an exercise intensity measured by a sensor (as in claims 43 and 54). The Applicant asserts that support for the newly added limitations is found in paragraphs 40, 153-154, 159, 171-172, 182 and Figures 22 to 23. 
The Specification at paragraph 40 describes the following:
[0040] The sensor module 101 includes at least one sensor for sensing and measuring physiological signals of the user. For example, the physiological signal comprises at least one of the following: EKG signal, heart rate variability, pulse, heart rate, breathing pattern, body temperature, body composition, blood glucose, blood pressure, glycogen concentration, and oxygen concentration. The body composition may comprise percentages of fat, bone, water and muscle in human bodies.

The Specification at paragraphs 153-154 describes the following:
[00153] Fig. 22 is the method to estimate stamina level (St%) based on physiological data as shown in Fig. 19 plus setting adjustments according to one embodiment of the present invention. 
the method to estimate stamina level (St%) may be improved by comprising setting adjustments for anaerobic energy estimation and aerobic energy estimation, wherein the anaerobic estimation settings and aerobic estimation settings may be updated to improve the accuracy of estimating the stamina level (St%). Due to the fact that the anaerobic estimation settings and the aerobic estimation settings may not represent the actual physical condition of the user accurately each time the methods in Fig. 20-21 are carried out, the anaerobic estimation settings and the aerobic estimation settings may be updated after the estimation of anaerobic energy level and the estimation of aerobic energy level

The Specification at paragraph 159 describes the following:
[00159] Fig. 23 is a method to adjust anaerobic estimation settings for the method to estimate stamina level (St%) according to one embodiment of the present invention, wherein the method is an elaboration of the step S311 in Fig. 22.

The Specification at paragraph 171-172 describes the following:
[00171] The method to adjust anaerobic estimation settings may be applied as if the exercise assistive device 100 underestimates the user’s physical strength and endurance. When the user fulfill the conditions in S601 or S607 and the exercise assistive device 100 does not sense any change in physiological data (P,) which indicates reduction in exercise intensity, the exercise assistive device 100 adjusts the anaerobic estimation settings as shown in S609. In the case of anaerobic energy level being lactate acid Page 25 of 38 concentration, the adjustments in S609 not only increases the maximum anaerobic energy but also increases the lactate acid dilution rate or decreases the lactate acid production rate for using in the next round anaerobic energy estimation as anaerobic estimation settings. 
[00172] Fig. 24 is a method to adjust aerobic estimation settings for the method to estimate stamina level (St%) according to one embodiment of the present invention, wherein the method is an elaboration of the step S313 in Fig. 22.

The Specifications at paragraph 182 describes the following:
[00182] The method to adjust aerobic estimation settings may be applied as if the exercise assistive device 100 underestimates the user’s physical strength and endurance. When the user fulfill the conditions in S701 and the exercise assistive device 100 does not sense any change in physiological data (P,) which indicates reduction in exercise intensity, the exercise assistive device 100 adjusts the aerobic estimation settings as shown in S707. In the case of aerobic energy level being correlated to extra calorie consumption, the adjustments in S707 not only increases the aerobic energy capacity, which is aerobic c, but also increases 

None of these portions of the Specification and, none of Figures 21-24 provide support for  a sensor module to sense an exercise intensity (as in claim 1) and for a method for estimating stamina comprising a step of acquiring an exercise intensity as measured by a sensor (as in claims 43 and 54).
 The sensors described in paragraph 40 comprise physiological parameter sensors. None of these sensors measure or acquire exercise intensity and a person of ordinary skill in the art would not have recognized any of the disclosed sensors as being capable of or enabled to measure “exercise intensity” because, as explicitly described by the Applicant at paragraph 170, exercise intensity is determined from a change in a measured physiological signal:
[0170] In one embodiment of the present invention, in step S605, the sensor module 101 may sense whether the user reduces exercise intensity by the change of the physiological data (P,). For example, the physiological data (P,) sensed by the sensor module 101 is heart rate. The exercise assistive device 100 may determine the user reduces exercise intensity if the heart rate sensed at time t is lower than the previous recorded heart rate such as Pt < Pt-1.
Further, figures 19 and 22 explicitly indicate that the methods include measuring physiological data. None of the methods described in the specification or the drawings include a step of “acquiring an exercise intensity measured by a sensor”. A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because at the time the invention was filed the available knowledge in the art was that exercise intensity was a metric determined from sensed parameters including physiological parameters. Evidence of this fact can be found in US 10,524,728 to Kirby and US 2017/0216673 to Armstrong. There was no knowledge in the art at the time of the invention for a physiological sensor or other type of sensor capable of sensing exercise intensity directly. 
sensor to sense exercise intensity and for a method comprising a step of acquiring an exercise intensity measured by a sensor.
For examination purposes prior at teaching or suggesting a sensor configured to sense a parameter indicative  of exercise intensity and, acquiring a parameter indicative of exercise intensity will be interpreted as meeting the claimed limitations.
C. Claim 1 is directed to a stamina monitoring device comprising a sensor module to sense an exercise intensity and processor to perform the steps of (a) estimating an anaerobic energy and an aerobic energy based on the exercise intensity and the biological information in real time, wherein the step (a) comprises (a1) estimating the anaerobic energy  by an anaerobic energy model, wherein the anaerobic energy model comprises an anaerobic estimation setting assisting in converting the exercise intensity into the anaerobic energy, wherein the anaerobic estimation setting is adjusted according to a first cardiorespiratory fitness associated with the anaerobic energy of a user; and  (a2) estimating the aerobic energy by an aerobic energy model, wherein the aerobic energy model comprises an aerobic estimation setting assisting in converting the exercise intensity into the aerobic energy, wherein the aerobic estimation setting is adjusted according to a second cardiorespiratory fitness associated with the aerobic energy of a user.
Claim  43 is directed to a method for estimating stamina comprising a step of acquiring an exercise intensity measured by a sensor, (b) estimating, by a processing unit, an anaerobic energy and an aerobic energy based on the exercise intensity in real time, wherein the step (b) comprises: (b1) estimating, by the processing unit, the anaerobic energy by an anaerobic energy model, wherein the anaerobic energy model comprises an anaerobic estimation setting assisting in converting the exercise intensity into the anaerobic energy, wherein the anaerobic estimation setting is adjusted according to a first cardiorespiratory fitness associated with the anaerobic energy of a user; and (b2) estimating, by the processing unit, the aerobic energy by an aerobic enemy model, wherein the aerobic energy  model comprises an aerobic estimation setting assisting in converting the exercise intensity into the aerobic energy, wherein the aerobic estimation setting is adjusted according to a second cardiorespiratory fitness associated with the aerobic energy of a user.
Claim 54 is directed to a method for estimating stamina comprising a step of acquiring an exercise intensity measured by a sensor, (b) estimating, by a processing unit, an anaerobic energy and an aerobic energy based on the exercise intensity in real time, wherein the step (b) comprises: (b1) estimating, by the processing unit, the anaerobic energy by an anaerobic energy model, wherein the anaerobic energy model comprises an anaerobic estimation setting assisting in converting the exercise intensity into the anaerobic energy, wherein the anaerobic estimation setting is adjusted according to a first cardiorespiratory fitness associated with the anaerobic energy of a user; and (b2) estimating, by the processing unit, the aerobic energy by an aerobic energy model, wherein the aerobic energy  model comprises an aerobic estimation setting assisting in converting the exercise intensity into the aerobic energy, wherein the aerobic estimation setting is adjusted according to a second cardiorespiratory fitness associated with the aerobic energy of a user.
There is no support in the Specification for estimating an anaerobic energy and an aerobic energy based on the exercise intensity and the biological information in real time (as in claim 1), estimating an anaerobic energy and an aerobic energy based on the exercise intensity in real time (as in claims 43 and 54), estimating the anaerobic energy  by an anaerobic energy model, wherein the anaerobic energy model comprises an anaerobic estimation setting assisting in converting the exercise intensity into the anaerobic energy, wherein the anaerobic estimation setting is adjusted according to a first cardiorespiratory fitness associated with the aerobic energy of a user;  and estimating the aerobic energy by an aerobic energy model, wherein the aerobic energy model comprises an aerobic estimation setting assisting in converting the exercise intensity into the aerobic energy, wherein the aerobic estimation setting is adjusted according to a second cardiorespiratory fitness associated with the aerobic energy of a user (as in claims 1, 43 and 54).
The Applicant asserts that support for the newly added limitations  is found in paragraphs 40, 153-154, 159, 171-172, 182 and Figures 22 to 23. 
The Specification at paragraph 40 describes the following:
[0040] The sensor module 101 includes at least one sensor for sensing and measuring physiological signals of the user. For example, the physiological signal comprises at least one of the following: EKG signal, heart rate variability, pulse, heart rate, breathing pattern, body temperature, body composition, blood glucose, blood pressure, glycogen concentration, and oxygen concentration. The body composition may comprise percentages of fat, bone, water and muscle in human bodies.

The Specification at paragraphs 153-154 describes the following:
[00153] Fig. 22 is the method to estimate stamina level (St%) based on physiological data as shown in Fig. 19 plus setting adjustments according to one embodiment of the present invention. 
[00154] In one embodiment of the present invention, the method to estimate stamina level (St%) may be improved by comprising setting adjustments for anaerobic energy estimation and aerobic energy estimation, wherein the anaerobic estimation settings and aerobic estimation settings may be updated to improve the accuracy of estimating the stamina level (St%). Due to the fact that the anaerobic estimation settings and the aerobic estimation settings may not represent the actual physical condition of the user accurately each time the methods in Fig. 20-21 are carried out, the anaerobic estimation settings and the aerobic estimation settings may be updated after the estimation of anaerobic energy level and the estimation of aerobic energy level.

The Specification at paragraph 159 describes the following:
[00159] Fig. 23 is a method to adjust anaerobic estimation settings for the method to estimate stamina level (St%) according to one embodiment of the present invention, wherein the method is an elaboration of the step S311 in Fig. 22.

The Specification at paragraph 171-172 describes the following:
method to adjust anaerobic estimation settings may be applied as if the exercise assistive device 100 underestimates the user’s physical strength and endurance. When the user fulfill the conditions in S601 or S607 and the exercise assistive device 100 does not sense any change in physiological data (P,) which indicates reduction in exercise intensity, the exercise assistive device 100 adjusts the anaerobic estimation settings as shown in S609. In the case of anaerobic energy level being lactate acid Page 25 of 38 concentration, the adjustments in S609 not only increases the maximum anaerobic energy but also increases the lactate acid dilution rate or decreases the lactate acid production rate for using in the next round anaerobic energy estimation as anaerobic estimation settings. 

[00172] Fig. 24 is a method to adjust aerobic estimation settings for the method to estimate stamina level (St%) according to one embodiment of the present invention, wherein the method is an elaboration of the step S313 in Fig. 22.

The Specifications at paragraph 182 describes the following:
[00182] The method to adjust aerobic estimation settings may be applied as if the exercise assistive device 100 underestimates the user’s physical strength and endurance. When the user fulfill the conditions in S701 and the exercise assistive device 100 does not sense any change in physiological data (P,) which indicates reduction in exercise intensity, the exercise assistive device 100 adjusts the aerobic estimation settings as shown in S707. In the case of aerobic energy level being correlated to extra calorie consumption, the adjustments in S707 not only increases the aerobic energy capacity, which is aerobic c, but also increases the estimated aerobic energy level accordingly, which is aerobic for using in the next round aerobic energy estimation as aerobic estimation settings

These portions of the Specification provide support for a method to estimate stamina level based on physiological parameters and for a method to adjust aerobic and anaerobic estimation “settings” based on whether the exercise intensity has been reduced. None of these portions of the Specification and, none of Figures 21-23 provide support for:
a) estimating anaerobic and aerobic energy based on exercise intensity (as in claims 1, 43 and 54) and biological information  (as in claim 1); and for
b) estimating anaerobic energy and aerobic energy by a model comprising an anaerobic and an aerobic estimation setting assisting in converting the exercise intensity into the anaerobic and aerobic energy, wherein the anaerobic and aerobic estimation setting is adjusted according to a first/second cardiorespiratory fitness associated with the anaerobic/aerobic energy of a user (as in claims 1, 43 and 54)
With regard to a) the Specification describes estimating anaerobic energy  based on physiological data and, estimating aerobic energy based on physiological data and biological information. See figure 19 and paragraphs 117-121. Paragraph 124 describes that the biological information may comprise height, weight, age and gender and, that the physiological data may comprise EKG signal, heart rate variability, pulse, heart rate, breathing pattern, body temperature, blood glucose, blood pressure, glycogen concentration, and oxygen concentration, etc. None of these parameters and data include “exercise intensity”. 
With regard to b), the Specification in reference to Figure 19 at paragraphs 116-125 describes that stamina level is a combination of anaerobic energy level and aerobic energy level and, that the staminal level is estimated by a linear-regression model or other mathematical model (see paragraph 116). There is no further description of any “anaerobic energy model” for estimating anaerobic energy that comprises “an anaerobic estimation setting ” and, for any “aerobic energy model” for estimating aerobic energy that comprises “an aerobic estimation setting” .
The Specification at paragraphs 128-136 in reference to Figure 20 describe a method to estimate anaerobic energy based on physiological data as follows: “Estimating anaerobic energy level (anaerobict) by the processing module 102 based on the physiological data (Pt), the anaerobic estimation settings and the last recorded anaerobic energy level (anaerobict-1)”. See paragraph 133. 
The Specification at paragraphs 141-147 in reference to Figure 21 describe a method to estimate aerobic energy based on physiological data as follows: “Obtaining aerobic estimation settings such as aerobic energy category (aerobicc) and last recorded aerobic energy level (aerobictt-1) from the storage module 104 (see paragraph 143) and estimating aerobic energy level (aerobict) by the processing t-1)”. See paragraph 146. 
The methods described in the Applicant’s specification to estimate anaerobic energy and aerobic energy do not include the use of a “model” comprising an “estimation setting”.  There is no support in the Specification for “estimation settings” which assist in converting exercise intensity into anaerobic and aerobic energy and there is no support in the specification for said settings being adjusted according to a “cardiorespiratory fitness” of the user.
The Specification at paragraphs 143 and 165 describe that “aerobic estimation settings” include aerobic energy category and last recorded aerobic energy level and, that the “anaerobic estimation settings” include an anaerobic energy category and an anaerobic energy level. There is no description that these “settings” are comprised in a model or a mathematical formula and, that they “assist” in converting exercise intensity into anaerobic and aerobic energy or, that they are adjusted according to cardiorespiratory fitness  “associated” with the anaerobic and aerobic energy of the user. 
A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because at the time the invention was filed the available knowledge in the art pertained to methods to assess energetic profiles during dynamic exercise based on physiological parameters including whole body oxygen uptake (VO2), post-exercise VO2, blood lactate, post-exercise consumption, as peak heart rate, post lactate anaerobic power, anaerobic capacity, fatigue rate (Wingate test) amongst others. The only models known to calculate energy contributions comprised mono and bi-exponential models for fitting the measured variables. None of the methods and models available in the art at the time of the invention included the estimation of anaerobic and aerobic energy based on exercise intensity and, none of the models available included an “estimation setting” for converting exercise intensity into anaerobic energy. There was no knowledge in the art for “estimation settings” Bertuzzi R, et al. (2016) GEDAE-LaB: A Free Software to Calculate the Energy System Contributions during Exercise. PLoS ONE 11(1): e0145733,  in Zouhal, Hasssane, et al. "Anaerobic and aerobic energy system contribution to 400-m flat and 400-m hurdles track running." The Journal of Strength & Conditioning Research 24.9 (2010): 2309-2315 and, in the references cited therein.
For examination purposes prior art teaching or suggesting estimating anaerobic and aerobic energy based on respective models, wherein said models incorporate measured parameters as well as constant coefficients or weights will be interpreted as meeting the claimed limitations. 
D. Claim 54 is directed to a method for estimating stamina comprising a step of acquiring an exercise intensity measured by a sensor, (b) estimating, by a processing unit, an anaerobic energy and an aerobic energy based on the exercise intensity in real time, wherein the step (b) comprises: (b1) estimating, by the processing unit, the anaerobic energy by an anaerobic energy model, wherein the anaerobic energy model comprises an anaerobic estimation setting.....and (b2) estimating, by the processing unit, the aerobic energy by an aerobic energy model, wherein the aerobic energy  model comprises an aerobic estimation setting assisting. The claim then recites wherein each of the anaerobic estimation setting and the aerobic estimation setting is presented in the form of at least one coefficient. See lines 25-26.
There is no support in the originally filed disclosure for presenting anaerobic and aerobic estimation settings in the form of at least one coefficient. The Specification at paragraphs 130 and 137 describes that the anaerobic estimation settings include anaerobic energy category (anaerobic_c) and maximum anaerobic energy level (anaerobicmax) and that the anaerobic energy category (anaerobic_c) may be a lactate acid dilution rate or a lactate acid production rate.” Paragraphs 143 and 150 describe that the aerobic estimation setting may include an “aerobic energy category (aerobic_c)” and the “last recorded aerobic energy level (aerobict-1) and, that the aerobic energy category (aerobic_c) may be an each of the anaerobic estimation setting and the aerobic estimation setting is presented in the form of at least one coefficient”.
For examination purposes prior art teaching or suggesting estimating anaerobic and aerobic energy based on respective models, wherein said models incorporate measured parameters as well as constant coefficients or weights will be interpreted as meeting the claimed limitations.
E. Claim 64 depends from claim 54 and is directed to a method for estimating stamina comprising a step of acquiring an exercise intensity measured by a sensor, (b) estimating, by a processing unit, an anaerobic energy and an aerobic energy based on the exercise intensity in real time, wherein the step (b) comprises: (b1) estimating, by the processing unit, the anaerobic energy by an anaerobic energy model, wherein the anaerobic energy model comprises an anaerobic estimation setting.....and (b2) estimating, by the processing unit, the aerobic energy by an aerobic energy model, wherein the aerobic energy  model comprises an aerobic estimation setting assisting (per claim 54) and wherein each of the anaerobic estimation setting and the aerobic estimation setting is presented in the form of at least one coefficient (per claim 64).
There is no support in the originally filed disclosure for presenting anaerobic and aerobic estimation settings  in the form of at least one coefficient. The Specification at paragraphs 130 and 137 describes that the anaerobic estimation settings include anaerobic energy category (anaerobic_c) and maximum anaerobic energy level (anaerobicmax) and that the anaerobic energy category (anaerobic_c) may be a lactate acid dilution rate or a lactate acid production rate.” Paragraphs 143 and 150 describe that the aerobic estimation setting may include an “aerobic energy category (aerobic_c)” and the “last recorded aerobic energy level (aerobict-1) and, that the aerobic energy category (aerobic_c) may be an anaerobic energy capacity of the user. There is no further description that these “settings” are each of the anaerobic estimation setting and the aerobic estimation setting is presented in the form of at least one coefficient”.
For examination purposes prior art teaching or suggesting estimating anaerobic and aerobic energy based on respective models, wherein said models incorporate measured parameters as well as constant coefficients or weights will be interpreted as meeting the claimed limitations.
Claims 2-13, 15-16, 44-52 and 55-63 are rejected for depending on a rejected base claim.
35 USC 112(a) Rejection-Response to Arguments
Applicant’s arguments filed on 10 November 2020 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13, 15-16, 43-52 and 54-64  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
(A.) Indefiniteness as related to the invocation of 112(f)---
Claim limitation “a sensor module to sense an exercise intensity” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 
measuring physiological signals of the user. However, the specific structure of the “sensor to sense exercise intensity” is not described in the Specification. The Specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

For examination purposes prior at teaching or suggesting a sensor configured to sense a parameter indicative  of exercise intensity will be interpreted as meeting the claimed limitation.
	(B.) 112(b) indefiniteness in claims
Claim 1 lines 8-9 recites: “estimating an anaerobic energy and an aerobic energy based on the exercise intensity and the biological information....”. 
	The claim is unclear as to what is the basis for the estimation of the aerobic and anaerobic energy. As explained in the claim interpretation section above, the recitations of “to sense an exercise intensity” and “to receive a biological information” do not limit the scope of the claim as they are directed to an intended use of the “sensor module” and the “user interface”. Since there is no recitation that the “sensor module” is configured to measure an exercise intensity and that the “user interface” is configured to receive biological information there is no actual data or information available for the “estimation” of an anaerobic an an aerobic energy. Clarification is requested. 
Claim 1 lines 8-9, claim 43 lines 3-4 and claim 54 lines 6-7 recite that the anaerobic energy and the aerobic energy are estimated  based on the exercise intensity (claims 1, 43 and 54) and the biological information (claim 1). The claims then recite that the anaerobic energy and the aerobic energy are estimated by “(a1/b1) an anaerobic energy model, wherein the anaerobic energy model comprises an anaerobic estimation setting assisting in converting  the exercise intensity into the anaerobic energy ....” and by “(a2/b2) an aerobic energy model, wherein the aerobic energy model comprises an aerobic estimation setting assisting in converting the exercise intensity into the aerobic energy....”.  See lines 11-21 in claim 1, lines 5-16 in claim 43 and lines 8-19 in claim 54. 
estimated based on exercise intensity  (claims 1, 43 and 54) and the biological information  (claim 1) followed by the recitation that said estimations are made “by a model which comprises an estimation setting” is unclear because neither the model nor the “estimation settings” are recited as related to or, based on or, associated with exercise intensity  (claims 1, 43 and 54) and biological information  (claim 1). The Specification does not describe what the anaerobic and the aerobic energy models comprise. See rejections pertaining to 35 USC 112(a) above. The Specification at paragraphs 130 and 137 describes that the anaerobic estimation settings include an anaerobic energy category (anaerobic_c) and a maximum anaerobic energy level (anaerobicmax) and, that the anaerobic energy category (anaerobic_c) may be a lactate acid dilution rate or a lactate acid production rate. Paragraphs 143 and 150 describe that the aerobic estimation setting may include an aerobic energy category (aerobic_c) and the last recorded aerobic energy level (aerobict-1) and, that the aerobic energy category (aerobic_c) may be an anaerobic energy capacity of the user. None of these parameters are described as related to “exercise intensity (claims 1, 43 and 54) and biological information (claim 1). As such, the claims recite two different and unrelated ways for estimating anaerobic and aerobic energy which renders the claims unclear as to what is being used or, applied to estimate anaerobic energy and aerobic energy. Clarification is requested.
Claim 5 recites: “.....wherein the sensor module senses at least one of EKG signal, heart rate variability, pulse, heart rate, breathing pattern, body temperature, blood glucose, blood pressure, glycogen concentration, oxygen concentration, body composition, power, cadence, speed, elevation and inclination”. Firstly, the Applicant is asked to clarify whether the “pulse” pertains to a pulse rate or, to a pulse amplitude or, to another aspect of a “pulse”. The Applicant is asked to clarify whether the “blood glucose” pertains to a blood glucose level or, to a blood glucose percentage or, to another metric of “blood glucose” and, whether the “power” pertains to the power spectrum of a signal or, to exercising power or, to other “power” related to a physiological or an exercise parameter. Secondly, heart rate variability, heart rate and breathing pattern cannot be “sensed” because variabilities, rates and patterns are parameters which are calculated or determined. Lacking any disclosure of what the “sensor module” comprises and lacking any recitation that said “sensor module” is configured to determine and/or calculate the recited parameters, the claim is unclear as to what is being “sensed”. Clarification is requested.
In claim 8 there is lack of antecedent basis in the claim for “the strap” as there is no recitation in claim 1, from which claim 8 depends, for a strap. Clarification is requested.
Claim 10 recites: “The stamina monitoring device according to claim 1, wherein the stamina level is outputted to be in conjunction with at least one parameter of the parameters comprising heart rate, velocity, time, map, temperature, humidity, altitude, calorie consumption, exercising efficiency, body composition, power, cadence, speed, elevation, inclination, BMI and estimated maximum exercise displacement”. 
Firstly, there is lack of antecedent basis in the claim for “estimated maximum exercise displacement as there is no recitation in claim 1, from which claim 9 depends for estimating maximum exercise intensity. Secondly, the Applicant is asked to clarify whether “outputting in conjunction” refers to outputting the stamina level as correlated to the recited parameters, or outputting the staminal level concurrently with the recited parameters or, outputting a combination of the stamina level and the recited parameters . The phrase “outputting in conjunction” in unclear. Clarification is requested.
Claim 10 is rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush 
The Markush grouping of Claim 10 is improper because the alternatives defined by the Markush group do not share both a single structural similarity and a common use for the following reasons: heart rate, velocity, time, map, temperature. humidity, altitude, calorie consumption, exercising efficiency, body composition, power, cadence, speed, elevation, inclination, BMI and estimated maximum exercise displacement  do not belong to the same art recognized class, they are not known to be equivalents and the specification does not disclose that they are equivalents or interchangeable. An art-recognized class is a class wherein there is an expectation form the knowledge in the art that members of the class will behave the same way in the context of the claimed invention. In other words, each member could be substituted for the other with the expectation that the same intended result would be achieved. In claim 10,  heart rate, velocity, time, temperature, humidity, altitude, calorie consumption, exercising efficiency, body composition, power, cadence, speed, elevation, inclination, BMI and estimated maximum exercise displacement which encompass measured or determined parameters are not equivalent to “a map” which is a diagrammatic representation of an area of land or sea showing physical features.  These measured or estimated parameters are not disclosed in the specification to possess at least one property in common with a “map” responsible for their function in the claimed invention.

Claim 16 recites: “.....wherein the processing module is further configured to estimate a maximum exercising displacement based on the stamina level and the real-time displacement information”. 
The claim is unclear because there is no recitation in neither claim 1 or claim 15, from which claim 16 depends, for providing real-time displacement information. As explained in the claim interpretation section above, the recitation in claim 15 of “to directly or indirectly provide real-time displacement information” is an intended use of the exercise sensor and does not limit the scope of the claim. Since the device of claim 15 does not recite that the exercise sensor is configured to provide displacement information, said information is not being generated and the scope of the claim is unclear as to what is the basis for the estimation of the maximum exercise displacement. Clarification is requested.
Claim 54 lines 25-26 and claim 64 recite: “.....wherein each of the anaerobic estimation setting and the aerobic estimation setting is presented in the form of at least one coefficient”. The Applicant is asked to clarify where is the estimation settings being presented. Claims 1 lines 11-12 and 17-18, from which claim 64 depends and claim 54 lines 25-26  that the estimation settings are comprised in a model. The Applicant is asked to clarify whether the settings are “presented” as a physical output on a device or, whether they are presented to the model. The recitation of “presenting” something without specifying where said settings being presented is unclear. Clarification is requested.
Claims 44, 46, 55 and 58 recite: “.....for representing an upgrade of the first cardiorespiratory fitness associated with the anaerobic energy  of the user when the anaerobic energy is less than a first threshold”.
The Applicant is asked to clarify with aspect of the cardiorespiratory fitness is being “upgraded” and whether the “upgrade” pertains to an upgrade to a different value or metric or, to an upgrade to a different fitness classification, or other “upgrade”. There is no recitation in the claims for at least a “grade” or classification of the cardiorespiratory fitness and therefore there is no reference from which an “upgrade” can be ascertained. Clarification is requested.
Claims 44, 46, 55 and 58 recite: “.....when the anaerobic is less than a first threshold in a first duration and the user doesn't reduce the exercise intensity”. The Applicant is asked to clarify whether the duration pertains to the duration of time an energy level is below a threshold or, to a duration of time of an exercise or, to another duration.  
The terms “more” and “less” in claims 45, 47, 56 and 58 are relative terms which render the claims indefinite.  The terms “more lactate acid concentration" and “less anaerobic energy” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification fails to provide any guidance of the value or values that constitute “more lactate acid concentration”  and “less anaerobic energy” nor can “more”  and “less” be ascertained from the specification, since there is no disclosure of any value or percentage or, any other metric of the terms “more lactate acid concentration” and “less anaerobic energy”. 
35 USC 112(b) Rejection-Response to Arguments
Applicant’s arguments filed on 10 November 2020 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-16, 43-52 and 54-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection of claims 1-13, 15-16 and 64  is a new grounds of rejection based on further consideration of the claims and the amendments herein.
The rejection of claims 43-52 and 54-63 has been maintained from the previous office action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a stamina monitoring device and to methods for estimating stamina. As such, the claims fall into one of the four statutory categories of invention.
(2A)(1): Claim 1 (device) is directed to the following abstract ideas which encompass mathematical concepts: (a) estimating an anaerobic energy and an aerobic energy based on exercise estimating the anaerobic energy by an anaerobic energy model, (a2) estimating the aerobic energy by an aerobic energy model and (b) estimating a stamina level based on the anaerobic energy and the aerobic energy.
Claim 43 (method) is directed to the following abstract ideas which encompass mathematical concepts: (b) estimating, by a processing unit, an anaerobic energy and an aerobic energy based on exercise intensity, (b1) estimating, by the processing unit, the anaerobic energy by an anaerobic energy model, (b2) estimating, by the processing unit, the aerobic energy by an aerobic energy model and (b) estimating, by the processing unit, a stamina level based on the anaerobic energy and the aerobic energy.
Claim 54 (method) is directed to the following abstract ideas which encompass mathematical concepts: (b) estimating, by a processing unit, an anaerobic energy and an aerobic energy based on exercise intensity, (b1) estimating, by the processing unit, the anaerobic energy by an anaerobic energy model, (b2) estimating, by the processing unit, the aerobic energy by an aerobic energy model and (b) estimating, by the processing unit, a stamina level based on the anaerobic energy and the aerobic energy.
The Specification at paragraph 83 and Figure 10 describes that the stamina level is calculated by adding a current stamina level and a stamina difference. As such, this step encompasses a mathematical concept. The Specification does not describe what “estimating anaerobic energy and aerobic energy based on exercise intensity and biological information” encompasses and the Specification does not describe the “anaerobic model” and the “aerobic model” for estimating anaerobic energy and aerobic energy, respectively. Figures 20 and 21 show said the anaerobic energy and the aerobic energy as being a function of other variables and parameters. As such, under the broadest reasonable interpretation the estimation of anaerobic and aerobic energy encompass mathematical concepts.  
judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 1 (device): a sensor module, a user interface, a storage module and a processing module.
Claim 43 (method): acquiring exercise intensity and a processing unit.
Claim 43 (method): acquiring exercise intensity and a processing unit.
In claim 1, the combination of additional elements does not integrate the exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In particular, the processing module and the memory module are generic computer elements recited at a high level of generality. In claims 1, 43 and 54 the “processing module” and the “processing unit” are generic computer elements used to implement the abstract ideas on a computer. The step of acquiring an exercise intensity in claims 43 and 54 is a data-gathering step, recited at a high level of generality and nominally related to the main process. Accordingly, this additional element does not integrate the 
 Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements does not integrate the exceptions into a practical application. The combination of element does not amount to significantly more than the exception itself. Processing modules/units and memory units are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). While claim 1 recites a sensor module and a user interface which are non-generic computer elements, these elements do not provide an inventive concepts because they are well-understood, routine and conventional in the field of physical performance monitoring. The step of acquiring exercise intensity recited is a data gathering step wherein said data is used to perform the recited estimation (Abstract) steps. The step of accruing data including data indicative of exercise intensity is well-understood, routine and conventional in the field of physical performance monitoring. Evidence of this fact can be found in  2015/0327804 to Lefever and and, in the references cited therein. This combination of elements does not confine the use of the 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

35 USC 101 Rejection-Response to Arguments
Applicant’s arguments filed on 10 November 2020 have been considered. The Applicant has referred to the Examiner’s statement of patent-eligibility of claim 1 set forth in the office action mailed on 19 August 2020 and asserts that “based on the same eligible reason in claim 1, the applicants have added a sensor used for measuring the exercise intensity in claims 43-52 and 54-63 without removing any previous limitation and added a new limitation to represent an operative/integral relationship between the sensor and the other units (e.g. the processing unit)”.
It is respectfully submitted that this argument is not persuasive. Firstly, based on further consideration of claim 1, the Examiner has determined that said claim is not-patent eligible. As explained herein, claim 1 is directed to a device comprising a sensor module, a user interface, a storage module and a processing module. The claim recites the following abstract ideas as mathematical concepts: estimating anaerobic energy and aerobic energy, estimating anaerobic energy by an anaerobic energy model, estimating the aerobic energy by an anaerobic energy model and estimating a stamina level. The recited “storage module” and “processing module” are generic computer elements. In particular, the processing module is no more than instructions to apply the exceptions. The elements recited in addition  to the recited abstract ideas include a “sensor module” and a “user interface” which Secondly, the recitation in claims 43 and 54 that the acquired exercise intensity is “measured by a sensor” does not make the claims patent-eligible because this limitation does not limit the scope of the claims and, it merely informs the manner in which the acquired “exercise intensity” is measured. The Applicant is reminded that the determination of patent-eligibility under 35 USC 101 is not whether “a new limitation represents an operative/integral relationship between the sensor and the other units”. The determination is based on the analysis as described in the MPEP section 2106. As described therein, if a claim recites abstract ideas, as in instant claims 1, 43 and 54, the combination of elements recited in addition to the recited abstract ideas is evaluated to determine whether said combination integrates the exceptions into a practical application and/or provide an inventive concept. 
In the response filed on 10 November 2020 the Applicant has not presented arguments explaining how the additional elements recited in the methods of claims 43 and 54 provide an inventive concept nor has the Applicant rebutted the Examiner’s conclusion that the steps of “estimating” anaerobic energy, aerobic energy and stamina level are other than abstract ideas as mathematical concepts. A new grounds of rejection has been set forth for claim 1. The rejection of claims 43 and 54 has been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The art rejections set forth in this office action are based wholly on the interpretation of the claims as necessitated by the rejections under 35 USC 112(a) and 35 USC 112(b) above and, based on the interpretation of the recitations stated under the “Claim interpretation of non-limiting recitations” stated above. 
A. Claims 1-12, 15, 43-48, 53-59 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0074407 to Hernandez-Silveira (cited in the previous office action) in view of US 2011/0021319 to Nissila (cited in the previous office action).
The rejection of claims 1-13, 15-16, 43-52 and 54-63 is maintained from the previous office action.
A new grounds of rejection is set forth for new claim 64.
Hernandez-Silveira teaches a system and a method for determining energy expenditure during exercise and for determining physical activity intensity (¶ 13-14).
With regard to claims 1, 43 and 54, Hernandez-Silveira teaches a stamina monitoring device (as in claim 1), a method for estimating stamina  (as in claim 43) and an apparatus for estimating stamina (as in claim 54), comprising: 
a sensor module to sense an exercise intensity (as in claim 1) and acquiring an exercise intensity measured by a sensor  (as in claims 43 and 54)  (¶ 2, 20 and 30-32; Figure 1).
a user interface to receive a biological information (as in claim 1) wherein the device includes a display (¶30). The device is embodied as portable computer or cellular phone (¶ 50-51) and as such it includes a user interface. 
a storage module to store the biological information and at least one mathematical model (as in claim 1)  (¶ 13, 50-51). The device is embodied as portable computer and as such it includes a memory.
a processing module to to perform a process comprising steps of (as in claim 1) (¶ 13, 30, 50-51; Figure 1): 
(a) estimating an anaerobic energy and an aerobic energy based on the exercise intensity (as in claim 1) and (b) estimating, by a processing unit, an anaerobic energy and an aerobic energy based on the exercise intensity (as in claims 43 and 54) (¶ 13-19, 23, and 31-33). Anaerobic and aerobic energy expenditure is determined based on exercise intensity determined from physiological data.
wherein the step (a) comprises: (as in claim 1)
wherein the step (b) comprises: (as in claims 43 and 54)
(a1) (b1) estimating (by the processing unit) the anaerobic energy by an anaerobic energy model, wherein the anaerobic energy model comprises an anaerobic estimation setting assisting in converting  the exercise intensity into the anaerobic energy, wherein the anaerobic estimation setting is adjusted according to a first cardiorespiratory fitness associated with the anaerobic energy  of a user; and
(a2/b2) estimating (by the processing unit) the aerobic energy by an aerobic energy model,
 wherein the aerobic energy model comprises an aerobic estimation setting assisting in converting the exercise intensity into the aerobic energy, wherein the aerobic estimation setting is adjusted according to a second cardiorespiratory fitness associated with the aerobic energy of the user (as in claims 1, 43 and 54) (¶ 13, 22-28, 31-33, 41). The anaerobic energy is estimated based on plasma lactate concentration and the aerobic energy is estimated  based on VO2 (oxygen uptake). As specified by Hernandez-Silveira, the parameters (“estimation settings”) used in the determination of aerobic and anaerobic energy are based on a physical activity intensity value and, as such, they are adjusted based on fitness. The estimation of aerobic energy and anaerobic energy is based on “models”. See ¶ 22-23.
 (b) estimating (by the processing unit) a level based on the anaerobic energy and the aerobic energy (as in claims 1, 43 and 54) (¶ 13). Processor combines anaerobic and anaerobic energy expenditure to total energy expenditure.
wherein each of the anaerobic estimation setting and the aerobic estimation setting is presented in the form of at least one coefficient (as in claim 54) (¶ 13-28). Hernandez-Silveira teaches estimating anaerobic and aerobic energy based on respective models, wherein said models incorporate measured parameters as well as constant coefficients or weights
Hernandez-Silveira does not teach that the estimated energy is based on biological information (as in claim 1) and Hernandez-Silveira does not teach that the estimated level is a stamina level (as in claims 1, 43 and 54).
via an input device and the system applies an energy combustion model based on user characteristics (demographics) and physiological measurements (i.e. cardiovascular parameters) (Abstract, ¶ 43-44, 81, 155).  Energy combustion is combined, along with other parameters including exercise intensity, fitness level , the person’s gender, age, aerobic and anaerobic thresholds and cardiovascular function into a training load (a measure of fatigue) via a model and the data displayed to the user (¶ 33-39; 61-62, 75-77, 80-93; Figures 1 and 2).  The apparatus outputs training load, recovery conditions and mechanical load (¶ 61-65).
Hernandez-Silveira and Nissila are directed to systems and methods for determining energy consumption during exercise.
Thus, Hernandez-Silveira and Nissila are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Hernandez-Silveira with Nissila. One would have been motivated to do so and had a reasonable expectation of success in doing so because Nissila teaches that the mathematical model used to combine energy combustion into a training load provides the advantage of refining exercise intensity information (Nissila at ¶ 74) which is of relevance to Hernandez-Silveira who is directed to determining exercise and physical activity intensity (Hernandez-Silveira at ¶ and 31). An additional advantage is realized by providing information that will help the user to recognize his or her personal limits and the correct amount of loading on a daily or weekly basis as explicitly set forth by Nissila (Nissila at ¶ 78).
With regard to claim 2, see Hernandez-Silveira at ¶ 38.
With regard to claim 3,  see Hernandez-Silveira at ¶ 15.
With regard to claim 4, Hernandez-Silveira with the provisions by Nissila teaches that the biological information used in the model includes gender, age and other demographics as described 
With regard to claims 5-6, see Hernandez-Silveira at ¶ 19-20.
With regard to claim 7, see Hernandez-Silveira at ¶ 30 and 50-51.
With regard to claims 8-9, Hernandez-Silveira does not teach a strap, wherein the stamina monitoring device is fixed directly or indirectly on a user's skin by the strap (as in claim 8) and that the stamina monitoring device is fixed at the user's forehead, wrist, leg or arm by the strap (as in claim 9). Nissila teaches that the monitoring device is strapped to the user’s wrist (¶ 146-148; Figure 6).
Hernandez-Silveira and Nissila are directed to systems and methods for determining energy consumption during exercise.
Thus, Hernandez-Silveira and Nissila are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Hernandez-Silveira with Nissila. One would have been motivated to do so and had a reasonable expectation of success in doing so because Nissila teaches that the monitoring device is embodied as a wrist worn a self-contained unit (¶ 146-148) and one would recognize that monitoring via a wrist worn wearable device provides the advantage of comfort and unobtrusiveness to the user which is important for monitoring during exercise which is also an explicit objective by Hernandez-Silveira (¶ 2).
With regard to claim 10, Hernandez-Silveira with the provisions by Nissila teaches that the apparatus outputs processed parameters including training load, recovery conditions and mechanical load (Nissila at ¶ 61-65) as described above in reference to claims 1 and 18. Processed parameters include heart rate parameters, energy variables, user speed, and/or user activity (Nissila at ¶ 145-155).
With regard to claims 11-12, see Hernandez-Silveira at ¶ 13. A notification (total energy expenditure) is outputted to the user when the anaerobic threshold is reached. The device includes a display (¶ 31) and as such, the output includes at least a visual notification.
With regard to claim 15, Hernandez-Silveira does not teach an exercise sensor to directly or indirectly provide real-time displacement information.
Nissila teaches that the monitoring system includes a GPS for providing information including distance that the user has travelled (¶ 142).
Hernandez-Silveira and Nissila are directed to systems and methods for determining energy consumption during exercise.
Thus, Hernandez-Silveira and Nissila are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Hernandez-Silveira with Nissila. One would have been motivated to do so and had a reasonable expectation of success in doing so because Hernandez-Silveira is directed to determining total energy (caloric) expenditure (Hernandez-Silveira at ¶ 15) and Nissila teaches that the distance that the user has traveled (i.e. activity information) constitutes performance information which is used for determining a total caloric expenditure (combustion) (Nissila ¶44 and 142).
With regard to claims 44, 46, 48, 55, 57 and 59 as explained above in reference to claims 43 and 54, Hernandez-Silveira teaches estimating aerobic and anaerobic energy based on respective estimation settings. 
With regard to claims 45, 47, 56 and 58 these claims recite conditions which do not limit any aspect of the method steps recited in claims 44, 46, 55 and 57 respectively. The clams recite an inverse correlation between lactate acid concentration and anaerobic energy which is a known fact in the field of exercise physiology. See Table 2 of Mero, A. “Blood lactate production and recovery from anaerobic 
With regard to claim 53, as explained with regard to claim 43 above. Hernandez-Silveira teaches the estimation of aerobic and anaerobic energy based on respective settings. The recitation the “use” of said settings for “indexing” the anaerobic and the aerobic energy is interpreted as intended use and does not provide a patentably distinction with the teachings of Hernandez-Silveira.
With regard to claim 64, see Hernandez-Silveira at ¶ 13-28. Hernandez-Silveira teaches estimating anaerobic and aerobic energy based on respective models, wherein said models incorporate measured parameters as well as constant coefficients or weights.
B. Claims 13, 49  and 60 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0074407 to Hernandez-Silveira in view of US 2011/0021319 to Nissila as applied to claims 1, 43 and 54 above in further view of Zamuner, A. R. et al; “Assessment of subjective perceived exertion at the anaerobic threshold with the Borg CR-10 scale”; Journal of Sports Science and Medicine (2011) 10, 130-136 (cited in the previous office action).
The rejection herein is maintained from the previous office action.
Hernandez-Silveira teaches a system and a method for determining aerobic and anaerobic energy during exercise. With the provisions by Nissila, the method includes determining a stamina level (fatigue).
However, neither Hernandez-Silveira nor Nissila teach that the stamina level is mapped to a RPE scale (as in claims 13, 49 and 60) and outputted by the user interface (as in claim 13).
Zamuner teaches a computerized method for correlating an RPE value on a BORG CR-10 scale to fatigue at an Anaerobic Threshold (AT) value during exercise (Abstract, pg. 133-134 under Discussion). The RPE scale and correlated data is outputted. See Figure 3.

Thus, Hernandez-Silveira as modified and Zamuner are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Hernandez-Silveira with Zamuner. One would have been motivated to do so and had a reasonable expectation of success in doing so because Zamuner teaches that the RPE scores as indicated by the BORG scale provide the advantage of indicating whether the user is performing below or above the AT (Anaerobic Threshold) (Zamuner at pg. 134; col. 1) which is of relevance to Hernandez-Silveira who is explicitly directed to determining whether the user is exercising above or below and anaerobic threshold (Hernandez-Silveira ¶ 13). 
C. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0074407 to Hernandez-Silveira in view of US 2011/0021319 to Nissila as applied to claims 1 and 15 above in further view of US 2013/0178335 to Lin (cited in the previous office action).
The rejection herein is maintained from the previous office action.
Hernandez-Silveira teaches a system and a method for determining aerobic and anaerobic energy during exercise. The system includes an accelerometer (¶ 31 and figure 1). With the provisions by Nissila, the method includes determining a stamina level (fatigue).
However, neither Hernandez-Silveira nor Nissila teach that the processing module is further configured to estimate a maximum exercising displacement based on the stamina level and the real-time displacement information (as in claim 16).
Lin teaches a system and a method for monitoring the physiological state and change in fitness of a user during the course of an exercise and for displaying suggestions as to how to proceed during the course of the exercise based on the user’s current physiological and fitness state (Abstract, ¶ 7, 8 and 
Hernandez-Silveira in view of Nissila as modified and Lin are directed to systems and methods for monitoring exercise related parameters.
Thus, Hernandez-Silveira as modified and Lin are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Hernandez-Silveira with Lin. One would have been motivated to do so and had a reasonable expectation of success in doing so because Hernandez-Silveira is explicitly directed to classifying the exercise performed by the user and estimating physical activity intensity (¶ 14) and Lin teaches that the real-time workload status provides information on the current exercise status including anaerobic sprint, aerobic endurance, recovery and oxygen debt compensation (Lin at ¶ 26). One would recognize that each of anaerobic sprint, aerobic endurance and recovery represent different intensities of physical activity. An additional advantage is realized by allowing the user to obtain more accurate data and thus achieve one or more specific fitness or exercise goals in order to prevent over or under-workout as explicitly taught by Lin (¶ 13, 26).
D. Claims 50-52 and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0074407 to Hernandez-Silveira in view of US 2011/0021319 to Nissila as applied to claims 43 and 54 above in further view of Zhang, K., et al. "Improving Energy Expenditure Estimation for Physical Activity". Medicine & Science in Sports & Exercise, vol. 36, no. 5, May 2004, pp. 883-889 (hereinafter Zhang-cited in the previous office action).
The rejection herein is maintained from the previous office action.
Hernandez-Silveira teaches a system and a method for determining aerobic and anaerobic energy during exercise. With the provisions by Nissila, the method includes determining stamina level (fatigue).
However, neither Hernandez-Silveira nor Nissila teach that the anaerobic energy is further estimated based on a previous anaerobic energy (as in claims 50 and 61) or, that the aerobic energy is further estimated based on a previous aerobic energy (as in claims 51 and 62) or that the anaerobic energy is further estimated based on a previous anaerobic energy and that the aerobic energy is further estimated based on a previous aerobic energy (as in claims 52 and 63).
That is, neither Hernandez-Silveira nor Nissila teach the use of previous values for the estimation of energy expenditure.
Zhang teaches a method for the determination of energy expenditure estimation (EE) during physical activity including instantaneous and cumulative estimates of energy expenditure over a given period (Abstract; figure 1).
Hernandez-Silveira in view of Nissila as modified and Zhang are directed to methods for determining energy expenditure.
Thus, Hernandez-Silveira as modified and Zhang are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Hernandez-Silveira with Zhang. One would have modified the method by Nissila to determine energy expenditure based on previous values because the determination of cumulative estimates of energy was known in the pin the prior art 

35 USC 103 Rejection-Response to Arguments
Applicant’s arguments filed on 10 November 2020 have been considered. The Applicant asserts the following:
1) That “Hernandez-Silveira doesn't disclose the anaerobic estimation setting is adjusted according to a first cardiorespiratory fitness associated with the anaerobic energy of a user’ in step (a1) and the aerobic estimation setting is adjusted according to a second cardiorespiratory fitness associated with the aerobic energy of the user in step (a2)”.
It is respectfully submitted that this argument is no persuasive. Claim 1 is directed to a device comprising a sensor module, a user interface, a storage module and a processing module. The processing module is recited as “to perform a process” comprising the steps of estimating aerobic and anaerobic energy “by an anaerobic an aerobic energy model” which comprises an “anaerobic estimation setting”, respectively. The recitation in claim 1 that the “anaerobic and the aerobic estimation settings are adjusted according to a cardiorespiratory fitness parameter” does not limit the scope of the claim device because the processor is not recited as configured to adjust an “estimation setting” according to a cardiorespiratory fitness.  As correctly indicated by the Applicant in the response filed on 10 November 2020, Hernandez-Silveira teaches a estimating anaerobic and aerobic energy based on models  and, Hernandez-Silveira teaches an anaerobic estimation setting and an aerobic estimation setting, both which can be “adjusted”. See pages 20-21 of the Applicant’s response, reproduced below for convenience:

    PNG
    media_image2.png
    304
    840
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    262
    878
    media_image3.png
    Greyscale


As such, the Hernandez-Silveira teaches a processor that determines aerobic and anaerobic energy based on models wherein said models include an anaerobic and an aerobic estimation setting.
2) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Herein, the Applicant argues that “Nissila only discloses that convert the energy combustion/expenditure into training load which is irrelevant to the estimation setting adjusted according to the cardiorespiratory fitness”.
It is respectfully submitted that Nissila was relied on for teaching  the estimation of aerobic and anaerobic energy is based on biological information and for teaching a stamina level which Hernandez-Silveira does not teach. The Applicant has not provided any arguments with a reasoning of why one of 
The Applicant is reminded that an apparatus claim covers what a device is, not what a device does. See MPEP section 2114 (II) and (III):
II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
III. A PRIOR ART DEVICE CAN PERFORM ALL THE FUNCTIONS OF THE APPARATUS CLAIM AND STILL NOT ANTICIPATE THE CLAIM
Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference. It should be noted, however, that means-plus-function limitations are met by structures which are equivalent to the corresponding structures recited in the specification. In re Donaldson, 16 F.3d 1189, 1193, 29 USPQ2d 1845, 1848 (Fed. Cir. 1994). See also In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1951 (Fed. Cir. 1999) (The claims were drawn to a disposable diaper having three fastening elements. The reference disclosed two fastening elements that could perform the same function as the three fastening elements in the claims. The court construed the claims to require three separate elements and held that the reference did not disclose a separate third fastening element, either expressly or inherently.).

all the structural limitations of the claimed device.
The rejection herein has been maintained . Any newly cited portions do not constitute a new grounds or rejection and are presented for clarification purposes.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eston, R. G., and J. G. Williams. "Exercise intensity and perceived exertion in adolescent boys." British journal of sports medicine 20.1 (1986): 27-30.
Guhl, A., A. Lindner, and P. Von Wittke. "Use of the relationship between blood lactate and running speed to determine the exercise intensity of horses." Veterinary record 139.5 (1996): 108-110.





Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1631                                                                                                                                                                                         /Lori A. Clow/Primary Examiner, Art Unit 1631